Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are pending in the instant application. Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1, 3, 8, 10, 12, and 15 are rejected. Claims 2, 4-7, 9, 11, and 16-24 are objected. 
Information Disclosure Statements
	The information disclosure statements filed on December 23, 2020, February 26, 2021, July 13, 2021, and July 13, 2022 have been considered and signed copies of form 1449 are enclosed herewith.
Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-12 and 15, and the species of Compound 21/3 in the response filed on July 13, 2022 has been acknowledged. Upon further search and consideration, however, the election of species requirement has been withdrawn (i.e., the subject matter of claims 1-12 and 15 has been searched and examined in its entirety). The restriction requirement (between inventions) is still deemed proper and is hereby made final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, R2 is defined as “selected from Me, F, Cl, CN, Me, CHO…” where Me is listed twice and this renders the claim indefinite. Appropriate correction is required. This rejection can be overcome by deleting one of the methyl groups listed or by amending one of the methyl groups to the substituent Applicant intended the second methyl to be (e.g., H). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0184598 A1.
US 2010/0184598 A1 discloses the compound 80 (see [0066], [0082] and page 18) which anticipates a compound of the instant claims wherein A is an unsubstituted 6-membered heteroaryl containing 1 N; B is a 6-membered aryl substituted with F; C is an unsubstituted 6-membered heteroaryl containing 1 N; D is a 6-membered aryl substituted with F; L is a bond; and R1 is H. 
Claims 1, 3, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0072911 A1.
US 2007/0072911 A1 discloses compounds of formula (I) (see abstract), medicaments thereof (see [0062]) and pharmaceutical compositions thereof (see [0058]), such as the compounds 3-cyclohexyl-2-(4-hydroxyphenyl)-1-[(4-methylphenyl)sulfonyl]-1H-indole-6-carboxylic acid and 3-cyclohexyl-2-phenyl-1-(phenyl-sulfonyl)-1H-indole-6-carboxylic acid (see page 13) which anticipate compounds, medicaments and pharmaceutical compositions thereof of the instant claims wherein A is a 6-membered aryl substituted with CO2H; B is a 6-membered aryl substituted with methyl or is unsubstituted, respectively; C is a 6-membered aryl substituted with OH or is unsubstituted, respectively; D is an unsubstituted 6-membered cycloalkyl; L is a bond; and R1 is H. 


Claim Objections
	Claims 2, 4-7, 9, 11, and 16-24 are objected to for depending on a previous rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626